SENTENCIA
I — I
El Alcalde de San Juan, Hon. Héctor L. Acevedo Pérez y otros funcionarios municipales suscribieron numerosos contratos con agencias gubernamentales, adscritas al Go-bierno central y al federal, sin la autorización ni interven-ción de la Asamblea Municipal.
El 31 de marzo de 1993, Manuel D. Herrero, como Pre-sidente y en representación de la referida Asamblea Muni*697cipal, solicitó un injunction preliminar, permanente y sen-tencia declaratoria contra el Alcalde Acevedo Pérez. Cuestionó la suscripción y autorización de veintitrés (23) contratos(1) —ascendentes a dieciséis millones trescientos cincuenta y cuatro mil cuatrocientos ochenta y cuatro dó-lares con sesenta y siete centavos ($16,354,484.67)— con diferentes agencias estatales sin someterlos a la Asamblea Municipal para aprobación, mediante resolución a esos efectos.
El 5 de abril de 1993, en Conferencia con Antelación a Vista, el Alcalde Acevedo Pérez aceptó que se otorgaron los contratos mencionados sin la aprobación de la Asamblea, pero adujo varias defensas, incluso que algunos de ellos habían expirado. Cuestionó la procedencia de una acción *698de injunction. Con vista a esa admisión, el Tribunal Superior, Sala de San Juan (Hon. Arnaldo López Rodríguez, Juez), determinó que no existían controversias de hecho y resolvería sumariamente según solicitado, y otorgó un plazo adicional de dos (2) días para que se presentara por escrito cualquier planteamiento de derecho.
El 15 de abril de 1993, notificada el mismo día, el tribunal dictó sentencia concluyendo que el Alcalde Acevedo Pé-rez actuó ultra vires al autorizar contratos con el Gobierno central y la erogación de fondos públicos sin la aprobación previa de la Asamblea Municipal. Libró el injunction per-manente y ordenó cesar y desistir inmediatamente esa práctica.
Así las cosas, subsiguientemente el Alcalde Acevedo Pé-rez, sin contar con la aprobación de la Asamblea Municipal, otorgó un contrato con el Departamento de la Vivienda y Desarrollo Urbano de Estados Unidos el 28 de abril de 1993 y otro, con el Departamento de Servicios Sociales el 1ro de diciembre de 1993.
El 15 de diciembre de 1993, la Asamblea Municipal pi-dió al tribunal que encontrara al Alcalde Acevedo Pérez incurso en desacato. Previa vista, el tribunal entendió que, conforme el ordenamiento, era innecesario que el Alcalde Acevedo Pérez tuviera que solicitar la aprobación de la Asamblea Municipal para recibir la suma de un millón qui-nientos mil dólares ($1,500,000) del Departamento de Ser-vicios Sociales a cambio de que el Municipio desarrollara un proyecto para realojar ciertas familias del sector Be-chara de Puerto Nuevo.(2) Lo eximió de desacato.
*699Inconforme, acudió ante nos la Asamblea Munieipal.(3) Mediante trámite de mostración de causa, revisamos.
I
A la luz de los argumentos de las partes, conforme lo establecido en la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991 (21 L.P.R.A. see. 4652), resolvemos que el contrato suscrito por el Alcalde Acevedo Pérez con el De-partamento de Servicios Sociales requería aprobación pre-via, mediante resolución a tales efectos de la Asamblea Municipal.
Ahora bien, con vista a todas las circunstancias del caso, coincidimos con el tribunal a quo en cuanto a que el Al-calde Acevedo Pérez no debe ser encontrado incurso en des-acato por haber otorgado el aludido contrato. Su suscrip-ción podía, según resolvió el tribunal de instancia, distinguirse de las actuaciones cubiertas por su orden judicial de 15 de abril de 1993. No habremos de intervenir con el ejercicio de esa discreción.
Por los fundamentos expuestos, se expide el auto y re-voca la resolución del Tribunal Superior, Sala de San *700Juan, en cuanto a su interpretación de que el contrato con el Departamento de Servicios Sociales no exigía la aproba-ción previa de la Asamblea Municipal. Así modificada, se confirma en cuanto a la improcedencia del desacato.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Negrón García emitió opinión concurrente. El Juez Asociado Señor Rebollo López emitió opinión concurrente y el Juez Aso-ciado Señor Hernández Denton emitió opinión concurrente. El Juez Presidente Señor Andréu García no interviene y los Jueces Asociados Señores Fuster Berlin-geri y Corrada Del Río no intervinieron.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo

 Según dos (2) certificaciones del Ledo. José Roberto Lugo, Secretario de la Asamblea Municipal, los contratos fueron los siguientes:
“Depto. Servicios Contra la Adicción $858,404
Depto. Servicios Sociales 42,900
Departamento de Salud 267,704
Depto. Servicios Contra la Adicción 383,536
Departamento de Salud 124,736
Depto. Servicios Contra la Adicción 1,393,283
Departamento de Vivienda 2,000,000
Departamento de Vivienda 200,000
Oficina Servicios al Niño (Oficina del Gobernador) 2,359,781
Departamento de Salud 12,000
Departamento de Salud 175,000
Departamento de Salud 1,600,000
Departamento de Servicios Sociales 1,500,000
Departamento de Servicios Sociales 66,000
Depto. Servicios Contra la Adicción 79,216”
Apéndice, pág. 96.
Depto. Recursos Naturales $1,400,000.00
Departamento de Salud 121,191.67
Comisión para Seguridad en el Tránsito 73,352.00
Comisión para Seguridad en el Tránsito 38,329.00
Departamento de Justicia 30,000.00
Universidad de Puerto Rico, Recinto de Ciencias Médicas 129,052.00
Depto. Servicios Sociales 1,500,000.00
Departamento de Vivienda 2,000,000.00


 La Resolución no discutió el contrato con el Departamento de la Vivienda y Desarrollo Urbano federal.


 Planteó:

“Primer error.

“Erró el Honorable Tribunal de instancia al sustituir el texto del artículo 14.002 de la Ley de Municipios Autónomos por el de una disposición sobre los contratos entre municipios y agencias la cual había sido derogada y remplazada por el citado artículo. Respetuosamente sostenemos que el Honorable Tribunal revisado incidió al pretender asumir la función legislativa en cuanto a la modificación de los estatutos en cuestión. Ello contribuye a mantener y alentar la violación de la ley.

“Segundo error:

“Incidió el Honorable Tribunal de instancia al negarse a declarar incurso en desacato a quien admitió la violación del auto de injunction permanente. El error se magnificó y agravó al emplearse la petición de castigo para reinterpretar la ley y asumir que la Asamblea Legislativa debió redactar un texto distinto al promulgado en ley. En consecuencia resolvió modificar la sentencia para limitar el poder confe-rido al cuerpo legislativo municipal por la Ley de Municipios Autónomos de Puerto Rico.” Solicitud de revisión, pág. 3.